Citation Nr: 1532464	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  12-14 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Service connection for a skin condition, to include pseudofolliculitis barbae of the face.

2.  Evaluation of status post surgery giant cell tumor right knee, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1988 and from March 1991 to October 1991, with additional periods of participation in the United States Marine Corps Reserves.

These matters come before the Board of Veterans Appeals (Board) on appeal from
a November 2009 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina.

The Board has recharacterized the issue of service connection for a skin condition to most accurately express the Veteran's claim in light of the Veteran's statements of record.  While the Veteran's June 2009 claim was for a skin condition of the face, the Veteran's May 2012 Substantive Appeal specified that his claim is for a skin condition of the face due to a shaving disorder.

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The preponderance of the evidence is in favor of finding that the Veteran has a skin condition, to include pseudofolliculitis barbae of the face, that is etiologically related to a disease, injury, or event which occurred in service.

2.  From May 2012 to present, the Veteran's service-connected right knee disability has manifested in limitation of extension to 20 degrees and slight lateral instability.  

3.  From May 2012 to present, the preponderance of the evidence is against finding that the Veteran suffers from right knee flexion that is limited to 45 degrees or less, ankylosis, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion, impairment of the tibia and fibula, and/or genu recurvatum.

4.  For the pendency of the appeal before May 2012, the Veteran's service-connected right knee disability has manifested in painful motion.

5.  For the pendency of the appeal before May 2012, the preponderance of the evidence is against finding that the Veteran suffers from right knee flexion that is limited to 45 degrees or less, limitation of extension, recurrent subluxation or lateral instability, ankylosis, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion, impairment of the tibia and fibula, and/or genu recurvatum. 


CONCLUSIONS OF LAW

1.  Service connection for a skin condition, to include pseudofolliculitis barbae, is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  A rating in excess of 10 percent for the Veteran's service-connected right knee disability before May 2012 is not warranted.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic Codes 5256-5263 (2014).

3.  A rating of 30 percent, for limitation of extension to 20 degrees of the Veteran's service-connected right knee disability after May 2012, is warranted.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic Code 5261 (2014).

4.  A rating of 10 percent, for slight lateral instability of the Veteran's service-connected right knee disability after May 2012, is warranted.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide claimants with notice and assistance in the development of their claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  In light of the fully favorable decision herein as to the Veteran's claim for service connection for a skin condition, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

In regard to the Veteran's claim for an increased rating for his service-connected right knee disability, because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) (West 2014) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, VA examinations were conducted in October 2009 and May 2012.  The Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regard to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disabilities under the appropriate diagnostic criteria.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection for a Skin Condition

Legal Criteria for Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Facts and Analysis

The evidence of record supports that the Veteran has a present skin condition to include pseudofolliculitis barbae of the face, and is at least in equipoise as to if that disability had its onset in and is etiologically related to his service.   

The Veteran's entrance examination reflects that his head, face, neck, and scalp were normal upon entrance into service, and the Veteran reported no skin conditions of the face and neck upon entrance into service.  As such, the Veteran is presumed sound upon entry into service as to his skin condition of the face.  38 U.S.C.A. § 1111 (West 2014).

By his May 2012 Substantive Appeal, the Veteran asserted that he developed a skin condition due to shaving during service.  The Veteran's service treatment records suggest that the Veteran indeed suffered from pseudofolliculitis barbae of the face and neck with the onset of the condition during service.  A service treatment record dated October 1986 notes that the Veteran suffered from pseudofolliculitis barbae, and a service treatment record dated June 1988 noted that the Veteran suffered mild pseudofolliculitis barbae of the cheeks and neck.  A June 2002 medical examination, taken for the purpose of retention in the United States Marine Corps Reserves, notes that the Veteran suffers from pseudofolliculitis barbae of the neck.

Further, the record supports that the Veteran has suffered from pseudofolliculitis barbae during the pendency of this appeal.  Specifically, VA medical records dated April 2010, July 2010, and September 2010 document the Veteran's complaints of razor bumps.  In addition, the Veteran has asserted that he suffers from a skin condition due to shaving his face, and the Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing the bumps on his face; his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In light of the physically observable nature of skin lesions or rashes the Veteran, as a layperson, may be competent to diagnose a skin disability.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (citing Harvey v. Brown, 6 Vet. App. 390, 393 (1994) (flat feet)); McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (Veteran alleged skin disorder of boils, blotches, rash, soreness, and itching since service; Court implied that this may be the type of condition lending itself to lay observation and satisfy the nexus requirement).

As such, the evidence supports that the onset of the Veteran's pseudofolliculitis barbae was during service.  Further, the record supports a continuity of symptoms, as it appears the Veteran continued to suffer from pseudofolliculitis barbae while participating in the reserves, and further suffers from pseudofolliculitis barbae at present.

As such, the Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran suffers from a skin condition, to include pseudofolliculitis barbae of the face, which had its onset during service.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Having resolved any doubt in favor of the Veteran, the Board concludes service connection for a skin condition, to include pseudofolliculitis barbae of the face, is warranted.

III.  Increased Rating for a Right Knee Disability

Legal Criteria for Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating 

Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support the finding of a staged rating in this case.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran's service-connected right knee disability, status post surgery giant cell tumor, is rated under Diagnostic Codes 5299-5012.  The hyphenated diagnostic code indicates an unlisted disorder under DC 5299 which is rated, by analogy, under the criteria for DC 5012.  See 38 C.F.R. § 4.27 (2014).  Under DC 5012, "Bones, new growths of, malignant," after one year following surgery, if there has been no local recurrence or metastases, the rating will be made on residuals.

In regard to service-connected knee disabilities, the rating criteria is as follows.  
Limitation of flexion of the knee is rated under Diagnostic Code 5260:

	Flexion limited to 60 degrees.................................0 percent
	Flexion limited to 45 degrees................................10 percent
	Flexion limited to 30 degrees................................20 percent
	Flexion limited to 15 degrees................................30 percent

Limitation of extension of the knee is rated as follows under Diagnostic Code 5261:

	Extension limited to 45 degrees................................50 percent
	Extension limited to 30 degrees................................40 percent
	Extension limited to 20 degrees................................30 percent
	Extension limited to 15 degrees.................................20 percent
	Extension limited to 10 degrees................................10 percent
	Extension limited to 5 degrees..................................0 percent
	
Under Diagnostic Code 5257, rating is awarded for recurrent subluxation or lateral instability of the knee; severe at 30 percent, moderate at 20 percent, and slight at 10 percent.
      
The VA Office of General Counsel (GC) has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  The GC opinions reflect that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under Diagnostic Codes 5003 and 5257 provided that additional disability is shown. VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

GC Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

Facts and Analysis

The RO has assigned a 10 percent evaluation for painful motion of the right knee joint throughout the pendency of the appeal period.  Upon careful consideration, the Board finds this rating to be appropriate for the pendency of the appeal prior to May 2012.  From May 2012 to present, the Board finds an increased rating to be warranted based on limitation of extension and instability, as explained below.

Prior to May 2012

The Veteran appeared first for a VA examination in regard to his right knee in October 2009.  He reported experiencing giving way, lack of endurance, tenderness, and pain of the right knee.  He reported flare-ups as often as four times monthly lasting up to four hours each time.  Flare-ups were precipitated by physical activity and were alleviated by rest and Motrin.  During a flare-up the Veteran experienced difficulty with prolonged standing and walking, and had limitation of motion of the right knee.  The examiner noted that the Veteran ambulated with a normal gait and did not use an assistive device.  The examiner stated that no instability, subluxation, genu recurvatum or ankylosis was present in the right knee.

The examiner noted that Veteran's range of motion was extension 0 degrees and flexion 100 degrees.  There was no additional limitation of motion with repetitive testing.  The joint function was limited additionally by fatigue, lack of endurance, and pain, but not weakness or incoordination, with repetitive movement.  X-rays of the right knee were conducted and reflected a subchondral cystic lesion within the medial right tibial plateau.

VA medical records from the VA Medical Center (VAMC) in Atlanta, Georgia dated April, July, August, and September 2010 note complaints of right knee pain and popping.  An August 2010 x-ray of the right knee demonstrated normal medial and lateral compartment joint spaces, and normal patellofemoral compartments.  In the medical tibial plateau and condyle region, there was a faint mixed radiolucent and sclerotic area extending out to the medial cortex, which was relatively well contained, with no sign of cortical erosion.  In September 2010 the Veteran was noted to be independent community ambulator.  He reported that pain was worse when going up or down stairs, when it rains, and at the end of the day.  Pain improved with medication and a wrap-around hinged knee brace.

Upon careful review, the Board finds the RO's rating of 10 percent for painful motion appropriate.  The evidence of record reflects right knee pain upon motion and the Veteran has consistently reported right knee pain.  However, under the VA examination, the Veteran's right knee flexion is not limited to 45 degrees or less, thus he does not qualify for an increased rating under DC 5260.  

In holding that the criteria for a higher evaluation based on limitation of right knee motion is not warranted, the Board further notes that, under DeLuca v. Brown, 8 Vet. App. 202 (1995), VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the Diagnostic Codes.  "Functional loss" may occur as a result of weakness or pain on motion. The evidence shows that pain is present in the right knee, particularly after motion.  Nonetheless, given the extent of right knee motion shown by the Veteran on objective examination during throughout the course of this appeal, and even taking his reported pain into full consideration, there is no evidence of a disability picture that is commensurate to a limitation of right leg flexion to the extent necessary to establish entitlement to a higher disability rating than already afforded.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a.  In this regard, the Board emphasizes that a 10 percent rating already contemplates limitation of motion verified by objective evidence of symptoms such as painful motion.

At no time during the pendency of the appeal before May 2012 has the Veteran exhibited a limitation on extension of the right knee, or recurrent subluxation or lateral instability; therefore, no additional rating is warranted under DCs 5261 or 5257.

Other additional criteria for rating knee disabilities are available under DCs 5256 (for ankylosis), 5258 (for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion), 5259 (for symptomatic removal of the semilunar cartilage), 5262 (for impairment of the tibia and fibula), and 5263 (for genu recurvatum).  Nonetheless, the evidence does not show that the Veteran's right knee disability was manifested at any time by ankylosis, dislocated semilunar cartilage or symptoms following removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  In the absence of such manifestations, these DCs are inapplicable in this case.  

Overall, the evidence does not support the assignment of a disability rating higher than 10 percent for the Veteran's right knee disability before May 2012, as such, the Veteran's request for such is denied.  38 C.F.R. §§ 4.3, 4.7.

After May 2012

The Veteran appeared for a VA examination again in May 2012.  The Veteran reported flare-ups which manifest as stabbing and aching pain, such that he is unable to walk and climb stairs.  Range of motion of the right knee was flexion, 0 to 120 degrees, with pain at 80 degrees and extension of 0 to 20 degrees, with pain at 20 degrees.  Repetitive testing noted the same range of motion.  Anterior instability was noted as 1+, posterior instability was 2+, and medial-lateral instability was 1+.  The examiner noted functional loss of the right knee, specifically, less movement than normal, weakened movement, pain on movement, swelling, tenderness and pain to palpation.  

The Veteran received an x-ray in conjunction with the exam, which noted no suprapatellar effusion, no surgical clips, and soft tissues which looked normal.  There was a stable well-defined cystic lesion with some separate loculations in the medial aspect of the right proximal tibial metaphysic extending to the plateau, unchanged in size and appearance since October 2009, and appearing benign.  The compartments were intact.  An impression noted a stable appearance of the knee since 2009.  

Upon careful review, the Board finds an increased rating warranted, on the bases of limitation of extension to 20 degrees and lateral instability.

During the May 2012 examination, extension of the right knee was noted as 0 to 20 degrees.  As such, the Board finds 30 percent rating warranted for extension limited to 20 degrees.  A greater rating is not warranted unless extension is greater than 20 degrees, which is not reflected by the evidence of record.  38 C.F.R. § 4.71a, DC 5261.

In addition, anterior instability was noted as 1+, posterior instability was 2+, and medial-lateral instability was 1+.  As such, the Board finds an additional 10 percent rating warranted for lateral instability.  A greater rating is not warranted unless the recurrent subluxation or lateral instability is moderate or severe, which is not reflected by the evidence of record.  38 C.F.R. § 4.71a, DC 5257.

The Veteran's right knee disability does not warrant a further increased rating under any other criteria.  Under the May 2012 VA examination, the Veteran's right knee flexion is not limited to 45 degrees or less, thus he does not qualify for an increased rating under DC 5260.  

In holding that the criteria for a higher evaluation based on limitation of right knee motion is not warranted, the Board again notes that, under DeLuca v. Brown, 8 Vet. App. 202 (1995), VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the Diagnostic Codes.  "Functional loss" may occur as a result of weakness or pain on motion. The evidence shows that pain is present in the right knee, particularly after motion.  Nonetheless, given the extent of right knee motion shown by the Veteran on objective examination during throughout the course of this appeal, and even taking his reported pain into full consideration, there is no evidence of a disability picture that is commensurate to a limitation of right leg flexion to the extent necessary to establish entitlement to a higher disability rating than already afforded.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a.  The Board emphasizes that the rating for the time period of May 2012 to present already contemplates limitation of motion verified by objective evidence of symptoms such as painful motion.

Other additional criteria for rating knee disabilities are available under DCs 5256 (for ankylosis), 5258 (for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion), 5259 (for symptomatic removal of the semilunar cartilage), 5262 (for impairment of the tibia and fibula), and 5263 (for genu recurvatum).  Nonetheless, the evidence does not show that the Veteran's right knee disability was manifested at any time by ankylosis, dislocated semilunar cartilage or symptoms following removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  In the absence of such manifestations, these DCs are inapplicable in this case.  

Overall, the evidence supports an increased rating for the Veteran's right knee disability from May 2012 to present.  Specifically, an increase to 30 percent on the basis of limitation of extension to 20 degrees and an increase to 10 percent on the basis of lateral instability.  38 C.F.R. §§ 4.3, 4.7.

IV.  Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disabilities.  A comparison between the level of severity and symptomatology of the Veteran's right knee disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the issues on appeal.  

The Board has contemplated the medical evidence, including the Veteran's reports of giving way, lack of endurance, tenderness, and pain of the right knee, and found that the Veteran's right knee disability does not warrant a rating greater than assigned by the RO under DCs 5256-5263, for the pendency of the appeal.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the issue on appeal.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Service connection for a skin condition, to include pseudofolliculitis barbae of the face, is granted.  

A rating in excess of 10 percent for the Veteran's service-connected right knee disability before May 2012 is denied.  

A rating of 30 percent, for limitation of extension to 20 degrees of the Veteran's service-connected right knee disability after May 2012, is granted.  

A rating of 10 percent, for lateral instability of the Veteran's service-connected right knee disability after May 2012, is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


